Citation Nr: 9925271	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-45 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to permanent and total disability for pension 
purposes.  The veteran subsequently perfected an appeal of 
that decision.

In a March 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was born in April 1948.  He has reported that 
he has a general equivalency diploma (GED) and has additional 
training in radio and television repair and refrigeration 
repair.  He has occupational experience as a garbage truck 
driver and a tractor operator.  He has reportedly not worked 
on a full-time basis since July 1994.

3.  The veteran has no service-connected disabilities. His 
permanent disabilities include lumbar disc disease with 
radiculopathy, bilateral hearing loss, and a residuals of a 
ruptured eardrum.

4.  The veteran was granted Social Security Administration 
disability benefits in December 1997, and there is no 
indication in the file that these benefits have ceased.

5.  The veteran's disabilities are reasonably shown to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education and 
occupational history. 


CONCLUSION OF LAW

The veteran is unemployable due to permanent disability.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Therefore, the Board further finds that the claim 
is well-grounded and that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of the VA 
has the authority to prescribe all rules and regulations 
which are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful conduct.  38 U.S.C.A. § 1521 
(West 1991).

With reference to the permanence of a disability, the Board 
points out that the latter part of 38 U.S.C.A. § 1502(a) 
(West 1991), subjectively defines permanence, stating that 
permanent and total disability will be held to exist where 
the person is unemployable as a result of a disability 
reasonably certain to last throughout the remainder of the 
person's life.  Talley, 2 Vet. App. at 285.  This definition 
of permanence is also set forth in 38 C.F.R. §§ 3.340(b), 
4.15 (1998).

Objective criteria to establish permanence of a disability 
are also provided in 38 U.S.C.A. § 1502 (West 1991).  A 
finding of permanent and total disability is warranted where 
the person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.15 (1998), which also 
adds that the total rating is based primarily upon the 
average impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  In addition, 
38 U.S.C.A. § 1502(a)(2) (West 1991) essentially provides 
that permanent and total disability may exist in any disorder 
determined by the Secretary to be of such a nature and extent 
as to justify that persons suffering therefrom are 
permanently and totally disabled.

A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (1998).  
The VA's Schedule for Rating Disabilities also provides a 
means for objective determination of total disability.  When 
impairment is commensurate with a 100 percent rating in 
accordance with schedular criteria, a total rating on a 
schedular basis is warranted.  38 C.F.R. § 3.340(a)(2) 
(1998).  38 § 4.17 provides that all veteran's basically 
eligible and unable to secure or follow a substantially 
gainful occupation by reasons of disability likely to be 
permanent shall be rated permanently and totally disabled.  
For pension purposes, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 (1998) is a requisite.  38 
C.F.R. § 4.17 (1998).  In making such determinations, 
marginal employment may be consistent with unemployability if 
the restriction of securing or retaining better employment is 
due to disability.  Id.  Marginal employment consists of 
employment as, for example, a self-employed farmer, while 
employed in his own business, or at odd jobs or while 
employed at less than half the usual remuneration.  Id.

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. 
§ 1502(a) (West 1991).  Subjective factors for consideration 
are also included in 38 C.F.R. § 4.15 (1998), which provides 
that in individual cases, full consideration will be given to 
such factors as unusual physical or mental effects in 
individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  In addition, 38 C.F.R. § 4.17(b) (1998) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (1998) 
is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) (1998) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.

The Board notes that in the instant case, the veteran is 
confronted by a disability picture consisting of a lumbar 
spine disorder, bilateral hearing loss and a ruptured 
eardrum.  The veteran's nonservice-connected disabilities 
have a combined evaluation of only 40 percent.  He was born 
in April 1948, and has reported that he has a general 
equivalency diploma (GED) with additional training in radio, 
television and refrigeration repair.  His occupational 
experience is that of a garbage truck driver and a tractor 
operator.  He has reportedly not worked on a full-time basis 
since July 1994.  In a September 1997 decision by the Social 
Security Administration (SSA), the veteran was granted 
disability benefits based on his low back disorder, with a 
determination that his physical disability in conjunction 
with his occupational experiences, age and educational level, 
prevent him from finding employment.  Additionally, the Board 
notes that the June 1998 VA examination report indicates that 
the veteran has significant functional loss due to his low 
back pain, and that he would have difficulty returning to his 
prior occupation, any similar work, or any work involving 
prolonged sitting or standing.  

In consideration of the veteran's age, occupational 
background and related factors, and the determination by the 
SSA, the Board concludes that the evidence is at least in 
equipoise as to whether the veteran is entitled to a 
permanent and total disability evaluation for pension 
purposes.  Accordingly, resolving doubt in the veteran's 
favor as required by the regulations, the Board finds that 
the veteran is entitled to a permanent and total disability 
evaluation for pension purposes.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

